DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 6 December 2021, with respect to the indefiniteness rejectio have been fully considered and are persuasive.  The rejection of 7 October 2021 has been withdrawn. 

Applicant’s arguments with respect to claim(s) the prior art rejection of claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 13 objected to because of the following informalities: claim 13 recites “pre-tensioned in direction of the coupling lever”. This appears to be a typo and is interpreted as intending to recite “pre-tensioned in a direction of the coupling lever”, as is consistent with the similar language of claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the lever". There is conflicting antecedent basis for this limitation in the claim. For the purposes of examination, “the lever” is interpreted as referring to “the coupling lever”, as is consistent with the similar language of claim 20. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-10, 13, 15-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales (US-20140284944-A1) in view of Riedmayr (US-20120161456-A1).

With regards to claim 1, Rosales discloses a motor vehicle latch comprising: 
a locking mechanism (1 Figure 1) having a catch (2 Figure 1) and at least one pawl (3 Figure 1); 
a triggering lever (9 Figure 2) provided for unlocking the locking mechanism (PP 0060); 
an operating lever (5 Figure 2) provided for operating the triggering lever; and 
(7 Figure 2) provided for coupling and decoupling the operating lever to the triggering lever dependent on an operating speed of the operating lever (PP 0060), 
wherein the coupling lever is mounted and guided in the operating lever (The coupling lever 7 is pivotably mounted on axis 19 of the operating lever 5, Figure 2),
wherein when the operating lever is operated with a normal operating speed (PP 0060), the coupling lever (7 Figure 2) and the operating lever (5 Figure 2) are coupled for movement together (Figure 3), and the coupling lever is moved by the operating lever so that the coupling lever abuts the triggering lever (via engagement surface 8, Figure 3) to couple the coupling lever and the triggering lever for unlocking the locking mechanism via the operating lever, and 
wherein when the operating lever is operated with an excessive operating speed (PP 0060) that is greater than the normal operating speed, the coupling lever (10 Figure 4) moves away from the triggering lever (9 Figure 4) to uncouple (Figure 4) the coupling lever and the triggering lever for preventing unlocking the locking mechanism via the operating lever,
wherein the coupling lever (7 Figure 2) has an extension (see Annotated Figure 2 below), and
wherein a leg (right leg of 11, Figure 2) of a leg spring (11 Figure 2) is arranged to abut (Para 0061) against the extension.
Rosales does not disclose that the extension extends through an aperture of the operating lever for guiding of the coupling lever in the operating lever.
However, Riedmayr discloses a vehicle latch in which a first lever (20 Figure 2) is pivotally mounted on a second lever (30 Figure 2), and an aperture (34 Figure 2) of the first lever guides an extension (34 Figure 2) of the second lever. Therefore, it would have been In re Gazda (219 F.2d 449, 104 USPQ 400 (CCPA 1955)) held that a mere reversal of the essential working parts of a device involves only routine skill in the art. One would have been motivated to make these modifications to more reliably guide the rotation of the coupling lever with respect to the operating lever.

    PNG
    media_image1.png
    246
    449
    media_image1.png
    Greyscale

Annotated Figure 2

With regards to claim 2, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 1, 
wherein the coupling lever is pivotably mounted in the operating lever (The coupling lever 7 is pivotably mounted on axis 19 of the operating lever 5, Figure 2).

With regards to claim 5, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 1,
further having a mass inertia element (13 Figure 3) pre-tensioned in a direction (counter-clockwise, Figure 3) of the coupling lever (7 Figure 3) by another spring (14 Figure 3), wherein the mass inertia element is provided for engagement with the coupling lever (the mass inertia element 13 engages the coupling lever 7 by determining whether it follows the rotational path of Figure 3 or Figure 4).

With regards to claim 7, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 1, 
wherein the leg spring (11 Figure 2) is mounted around a common axis (19 Figure 2) with the operating lever and/or the pawl and/or the coupling lever (7 Figure 2) in the motor vehicle latch. 

With regards to claim 8, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 1, 
wherein another leg (left leg of 11, Figure 2) of the leg spring (11 Figure 2) engages (by biasing the coupling lever 7 relative to the operating lever 5, Figure 2) with the operating lever (5 Figure 2).


wherein the triggering lever (9 Figure 3) has a contour in the form of a recess (8 Figure 3), wherein the contour of the triggering lever is provided for engaging an abutment contour (10 Figure 3) of the coupling lever (7 Figure 3).

With regards to claim 10, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 5, 
wherein the coupling lever (7 Figure 4) is disengaged (Figure 4) from the triggering lever (9 Figure 4) by the mass inertia element (13 Figure 4) during the excessive operating speed (PP 0060) of the operating lever (5 Figure 4). 

With regards to claim 13, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 2, 
further having a mass inertia element (13 Figure 3) pre-tensioned in direction (interpreted as intending to recite “in a direction”) (counter-clockwise, Figure 3) of the coupling lever (7 Figure 3) by another spring (14 Figure 3), wherein the mass inertia element is provided for engagement with the coupling lever (the mass inertia element 13 engages the coupling lever 7 by determining whether it follows the rotational path of Figure 3 or Figure 4).

With regards to claim 15, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 7, 
nother leg (left leg of 11, Figure 2) of the leg spring (11 Figure 2 – Rosales) engages (by biasing the coupling lever 7 relative to the operating lever 5, Figure 2) with the operating lever (5 Figure 2).

With regards to claim 16, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 2,
wherein the triggering lever (9 Figure 3) has a contour in the form of a recess (8 Figure 3), wherein the contour of the triggering lever provided for engaging an abutment contour (10 Figure 3) of the coupling lever (7 Figure 3).

With regards to claim 18, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 9, 
wherein the abutment contour (10 Figure 2) is a cylindrical extension (the rounded corner of contour 10 is a cylindrical extension of the coupling lever 7).

With regards to claim 21, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 5.
	Rosales does not teach that the mass inertia element (13 Figure 2) is mounted separately from the lever (interpreted as referring to the coupling lever 7, Figure 2).
	However, In re Dulberg, (289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)) held that constructing a formerly integral structure in various elements involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective . 

Claim 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales in view of Riedmayr in further view of Fuchs (US-20210032910-A1). 

With regards to claim 4, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 1.
Rosales is silent on whether the coupling lever is connected to the operating lever by a positive-locking connection.
However, Fuchs discloses an inertial latch in which a pivoting connection (about axis A Figure 1) is established between two components by means of a bayonet fitting (11 Figure 1), in which one component (5 Figure 1) has an aperture (12 Figure 1) and the other component (4 Figure 1) has a pivoting shaft (10 Figure 1). Therefore, it would been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the bayonet fitting of Fuchs for the pivoting connection of Rosales, by adding a second aperture to the operating lever and a pivoting shaft extension to the coupling lever. One would have been motivated to use this fitting in order to provide a secure, positively-locked, connection between the coupling lever and the operating lever.
(7 Figure 2 – Rosales) is connected (pivotally about axis 19, Figure 2 – Rosales) to the operating lever (5 Figure 2 – Rosales) by a positive-locking connection (11 Figure 1 – Fuchs).

With regards to claim 11, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 2. 
Rosales is silent on whether the coupling lever has an other extension.
However, Fuchs discloses an inertial latch in which a pivoting connection (about axis A Figure 1) is established between two components by means of a bayonet fitting (11 Figure 1), in which one component (5 Figure 1) has an aperture (12 Figure 1) and the other component (4 Figure 1) has a pivoting shaft (10 Figure 1). Therefore, it would been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the bayonet fitting of Fuchs for the pivoting connection (about axis 19, Figure 2 – Rosales) of Rosales, by adding a second aperture to the operating lever and a pivoting shaft extension to the coupling lever. One would have been motivated to use this fitting in order to provide a secure, positively-locked, connection between the coupling lever and the operating lever.
Thus, Rosales in view of Riedmayr in further view of Fuchs teaches that the coupling lever (7 Figure 2 – Rosales) has an other extension (10 Figure 1 – Fuchs) and the at least one aperture of the operating lever (5 Figure 2 – Rosales) includes two apertures (12 Figure 1 – Fuchs)(26 Figure 2 – Riedmayr) for guiding the extension (see Annotated Figure 2 above) and the other extension (10 Figure 1 – Fuchs) of the coupling lever (7 Figure 2 – Rosales).


wherein the positive-locking connection (11 Figure 1 – Fuchs) is a bayonet fitting (PP 0021 – Fuchs).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales in view of Riedmayr in further view of Wilke (US-20170107744-A1).

With regards to claim 19, Rosales in view of Riedmayr teaches the motor vehicle latch of claim 5.
Rosales is silent on whether the mass inertia element (13 Figure 2) is formed of a first metallic mass component and a plastic component surrounding the first metallic mass element.
However, Wilke discloses an inertial door handle in which a plastic handle is weighted by the inclusion of a metallic mass element. (“the metal ball or the metal cylinder can also be molded completely into the plastic” [PP 0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the metal-molded-into-plastic construction of Wilke for the mass inertia element of Rosales. One would have been motivated to use these materials to achieve sufficient component mass in a minimal component volume. (“In comparison with plastic counterweights, moreover, the metal ball or the metal cylinder represents a space-saving variant, in particular on account of the higher density of the metal” [PP 0008]).

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales alone.

With regards to claim 20, Rosales discloses a motor vehicle latch comprising: 
a locking mechanism (1 Figure 1);
a triggering lever (9 Figure 2) provided for unlocking the locking mechanism (PP 0060); 
an operating lever (5 Figure 2) provided for operating the triggering lever; 
a coupling lever (7 Figure 2) provided for coupling and decoupling the operating lever to the triggering lever dependent on an operating speed of the operating lever (PP 0060), 
wherein the coupling lever is mounted and guided in the operating lever (The coupling lever 7 is pivotably mounted on axis 19 of the operating lever 5, Figure 2),
wherein when the operating lever is operated with a normal operating speed (PP 0060), the coupling lever (7 Figure 2) and the operating lever (5 Figure 2) are coupled for movement together (Figure 3), and the coupling lever is moved by the operating lever so that the coupling lever abuts the triggering lever (via engagement surface 8, Figure 3) to couple the coupling lever and the triggering lever for unlocking the locking mechanism via the operating lever, and 
wherein when the operating lever is operated with an excessive operating speed (PP 0060) that is greater than the normal operating speed, the coupling lever moves away from the triggering lever (9 Figure 4) to uncouple (Figure 4) the coupling lever and the triggering lever for preventing unlocking the locking mechanism via the operating lever; and
a mass inertia element (13 Figure 3) engageable with the coupling lever (the mass inertia element 13 engages the coupling lever 7 by determining whether it follows the rotational path of Figures 3 or Figure 4), 
(PP 0060) of the operating lever (5 Figure 4), the mass inertia element is configured (by its interaction with biasing spring 11, Figure 4) to hold the coupling lever in a starting position (PP 0061).
	Rosales does not disclose that the mass inertia element is mounted separately from the coupling lever.
	However, In re Dulberg, (289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)) held that constructing a formerly integral structure in various elements involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mass inertia element separable, and thus mounted separately, from the coupling lever. One would have been motivated to make these components separable in order to more easily change the mass or material of the mass inertia element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675